Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Non-Final rejection is in response to the application filed on March 20, 2020 and the response to the Election/Restriction requirement received on September 22, 2021.

Information Disclosure Statement
The information disclosure statement filed August 3, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Claims 66-77 in the reply filed on September 22, 2021 is acknowledged.

Claims 78-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.

Specification
The use of the term PAYPAL, BITCOIN, and LINDEN, among others, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The limitation, “a quantity of base money” in lines 13, 15, 16, 19, and 20 renders claim 66 indefinite.  It is unclear if these recitations are the same “quantity of base money” as originally set forth in line 7 or if these are each separate quantities of base money.  Appropriate correction is required.

	The limitation, “a base money” in lines 21-22 renders the claim 66 indefinite.  Specifically it is unclear if the “base money” is the same as the “quantity of base money” as set forth in lines 7, 13, 15, 16, 19, and 20 or if it is a different “base money”.  Appropriate correction is required.

	The limitation, “one or more account owners” in line 13 of claim 66, renders the claim indefinite.  Specifically, it is unclear if the “one or more account owners” in line 13 are the same as the “plurality of account owners” set forth in line 12.  Appropriate correction is required.

	The limitation, “one or more account owners” in line 17 renders claim 66 indefinite.  It is unclear if the limitation in line 17 is the same as the “one or more account owners” recited in line 13 or the “plurality of account owners” recited in line 12.  Appropriate correction is required.

	The limitation, “any or all base money” in line 2 of claim 69 renders the claim indefinite.  Specifically, it is unclear if the “any or all base money” in line 2 is the same base money as recited in lines 7, 13, 15, 16, 19, 20, and 21-22 or if it is a different base money.  Appropriate correction is required.

	The recitation, “must not be loaned, hypothecated or encumbered for any purpose” in lines 1-2 of claim 71 renders the claim indefinite.  It is unclear what the phrase, “for any purpose” exactly entails.  Specifically, “for any purpose” encompasses elements which are not set forth in the claims or specification, therefore making the claim broader than the application.  Appropriate correction is required.

	The recitation, “an account owner user” in line 2 of claim 74 renders the claim indefinite.  Specifically it is unclear if the “account owner user” recited in claim 74 is the same as recited in claim 66 or if it is a separate “account owner user.  Appropriate correction is required.

The recitation, “an account owner user” in line 2 of claim 75 renders the claim indefinite.  Specifically it is unclear if the “account owner user” recited in claim 75 is the same as recited in claim 66 or if it is a separate “account owner user.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 66-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 66-77 are directed to a system which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 66 as the claim that represents the claimed invention for analysis.  Claim 66 recites the limitations of providing access to one or more currency issuer users; receiving requests for one or more issuance transactions with at least one of the one or more currency issuer users to issue or de-issue a quantity of a base money, wherein the base money is commodity-based and 100% reserved, and wherein the base money must come only from an account that already possesses adequate base money; authenticating the one or more issuance transactions; authorizing the one or more issuance transactions, if authenticated; providing access to a plurality of account owner users; receiving requests from one or more account owner users to add a quantity of base money to an end user account; authenticating the request to add a quantity of base money; authorizing the request to add a quantity of base money, if authenticated; receiving requests from one or more account owner users to remove a quantity of base money to an end user account; authenticating the request to remove a quantity of base money; authorizing the request to remove a quantity of base money, if authenticated; receiving requests for one or more payment transactions between account owner users in a base money; authenticating the one or more payment transactions; authorizing the one or more payment transactions if authenticated; wherein the system is a closed system where base money cannot leave and outside money cannot enter.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Administering a closed alternative currency recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and at least one memory in Claim 66 is just applying generic computer components to the recited abstract limitations.  The providing access, receiving requests, authenticating, and authorizing in Claim 66 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor and at least one memory in Claim 66. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 66 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification section 113 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 66 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 67-77 further define the abstract idea that is present in their respective independent claim 66 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 67-77 are directed to an abstract idea.  Thus, the claims 66-77 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 66, 67, 69-74, and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 2007/0060326 (Juds et al. ‘326) in view of “How Much Money Does a Casino Keep on Hand?” CasinosforMoney.com (Casinos).

	Re Claim 66:  Juds et al. ‘326 disclose a system for administering a closed alternative currency, the system comprising: at least one processor and at least one memory (Figure 12), wherein the at least one processors perform the following steps: providing access to one or more currency issuer users (abstract); receiving requests for one or more issuance transactions with at least one of the one or more currency issuer users to issue or de-issue a quantity of a base money, (paragraph [0076], e.g. poker chips); authenticating the one or more issuance transactions (paragraphs [0076]); authorizing the one or more issuance transactions, if authenticated (paragraph [0076]); providing access to a plurality of account owner users (abstract; paragraph [0075-0076]); receiving requests from one or more account owner users to add a quantity of base money to an end user account (paragraph [0076]); authenticating the request to add a quantity of base money; authorizing the request to add a quantity of base money, if authenticated (paragraph [0076]); receiving requests from one or more account owner users to remove a quantity of base money to an end user account (paragraph [0077], e.g. cash-out); authenticating the request to remove a quantity of base money (paragraph [0077]); authorizing the request to remove a quantity of base money, if authenticated (paragraph [0077]); receiving requests for one or more payment transactions between account owner users in a base money (paragraphs [0015, 0062, 0092]); authenticating the one or more payment transactions (paragraphs [0015, 0062, 0092]); authorizing the one or more payment transactions if authenticated (paragraphs [0015, 0062, 0092]).

	Juds et al. ‘326 disclose the system substantially as claimed with the exception of explicitly requiring that the base money is commodity-based and 100% reserved, and wherein the base money must come only from an account that already possesses adequate base money and wherein the system is a closed system where base money cannot leave and outside money cannot enter.  However, Casino discloses that every casino must hold in reserve enough cash to cover every gaming chip (e.g. base currency) on its floor.  Hence every gaming chip is considered to be a commodity-based (cash) 100% reserved and backed by adequate base money.  Since the chips stay in the casino they are considered to be part of a closed system where they cannot leave and new ones cannot be introduced (paragraphs 4 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Juds et al. ‘326, in view of the teachings of Casino, for the base money (chips) to be commodity-based and 100% reserved and within a closed system for the basic reason of combining known systems to comply with local gaming commission requirements.

	Re Claim 67:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that the one or more payment transactions is an account to account to transfer effected by crediting the account of a payer and debiting the account of a payee (Juds et al. ‘326: paragraph [0076]).


Re Claim 69:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that the issuer user must redeem and de-issue any or all base money on demand (Juds et al. ‘326: paragraph [0076]).

Re Claim 70:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that the issuer user must issue additional base money on demand (Juds et al. ‘326: paragraphs [0076-0077]).

Re Claim 71:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that the base money must not be loaned, hypothecated or encumbered for any purpose (Juds et al. ‘326: paragraphs [0076-0077]).

Re Claim 72:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that a secondary currency circulates in the system, but is not commingled with the base money, wherein the secondary currency is backed at least in part by financial instruments and is anchored to existing national currencies (Juds et al. ‘326: paragraphs [0076-0077]).

Re Claim 73:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including further comprising enrolling system users after assuring validation of identity and excluding multiple enrollments or usage by proscribed persons (Juds et al. ‘326: paragraphs [0007, 0022, 0066, 0073]).

Re Claim 74:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including further comprising authenticating the request for one or more payment transactions is authorized by an account owner user with requisite privileges (Juds et al. ‘326: paragraphs [0015, 0062, 0076, 0077, 0092]).
Re Claim 77:  Juds et al. ‘326 in view of Casino disclose the system substantially as claimed in supra, including that further comprising exchanging currency from a convention currency to the base money or from the base money to the conventional currency (Juds et al. ‘326: paragraphs [0010, 0011, 0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
10/22/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693